 


115 HRES 724 EH: Requiring each employing office of the House of Representatives to adopt an anti-harassment and anti-discrimination policy for the office’s workplace, establishing the Office of Employee Advocacy to provide legal assistance and consultation to employees of the House regarding procedures and proceedings under the Congressional Accountability Act of 1995, and for other purposes.
U.S. House of Representatives
2018-02-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
115th CONGRESS 
2d Session 
H. RES. 724 
In the House of Representatives, U. S.,

February 6, 2018
 
RESOLUTION 
Requiring each employing office of the House of Representatives to adopt an anti-harassment and anti-discrimination policy for the office’s workplace, establishing the Office of Employee Advocacy to provide legal assistance and consultation to employees of the House regarding procedures and proceedings under the Congressional Accountability Act of 1995, and for other purposes. 
 
 
1.Mandatory anti-harassment and anti-discrimination policies for House offices 
(a)Requiring offices To adopt policyEach employing office of the House of Representatives under the Congressional Accountability Act of 1995 shall adopt an anti-harassment and anti-discrimination policy for the office’s workplace. (b)RegulationsNot later than June 1, 2018, the Committee on House Administration shall promulgate regulations to carry out this section, and shall ensure that such regulations are consistent with the requirements of the Congressional Accountability Act of 1995, the Code of Official Conduct under rule XXIII of the Rules of the House of Representatives, and other relevant laws, rules, and regulations. 
2.Office of Employee Advocacy 
(a)EstablishmentThere is established in the Office of the Chief Administrative Officer of the House of Representatives the Office of Employee Advocacy (hereafter in this section referred to as the Office). (b)Functions (1)Legal assistance, consultation, and representationSubject to subsection (c), the Office shall carry out the following functions: 
(A)Providing legal assistance and consultation to covered employees of the House under the Congressional Accountability Act of 1995 regarding the procedures of such Act and the procedures applicable to civil actions arising under such Act, including— (i)the roles and responsibilities of the Office of Compliance, the Office of the House Employment Counsel, and similar authorities; 
(ii)any proceedings conducted under such Act; (iii)the authority of the Office of Compliance to compel cooperation and testimony under investigations and proceedings conducted under title IV of such Act; and 
(iv)the employee’s duties relating to such proceedings, including the responsibility to testify. (B)Providing legal assistance and representation— 
(i)in personal civil legal matters related to a covered employee’s initiation of or participation in proceedings under title IV of such Act (other than a civil action filed under section 408 of such Act); and (ii)in any proceedings of the Office of Compliance, the Committee on Ethics of the House of Representatives (including the Office of Congressional Ethics), or any other administrative or judicial body related to the alleged violations of such Act which are the subject of the proceedings initiated by the covered employee, or the proceedings in which the covered employee participates, under title IV of such Act.  
(C)Operating a hotline through which covered employees of the House under such Act may contact the Office. (2)Authority to provide assistance in any jurisdictionNotwithstanding any law regarding the licensure of attorneys, an attorney who is employed by the Office and is authorized to provide legal assistance and representation under this section is authorized to provide that assistance and representation in any jurisdiction, subject to such regulations as may be prescribed by the Office. 
(3)Nature of relationshipThe relationship between the Office and an employee to whom the Office provides legal assistance, consultation, and representation under this section shall be the relationship between an attorney and client. (4)Prohibiting acceptance of award of attorney fees or other costsThe Office may not accept any award of attorney fees or other litigation expenses and costs under any hearing or civil action brought under the Congressional Accountability Act of 1995. 
(5)Prohibiting assistance in other matters or proceedingsThe Office may not provide any legal assistance, consultation, or representation with respect to any matter or proceeding which does not arise under the Congressional Accountability Act of 1995. (c)Prohibiting provision of assistance upon filing of civil actionIf a covered employee of the House files a civil action with respect to an alleged violation of the Congressional Accountability Act of 1995, as provided in section 408 of such Act, the Office may not provide assistance under this section to the employee with respect to investigations or proceedings under such Act in connection with such alleged violation at any time after the employee files such action.  
(d)Director 
(1)AppointmentThe Office shall be headed by a Director who shall be appointed by the Chief Administrative Officer of the House of Representatives. (2)Qualifications; nonpartisanship of positionThe individual appointed as Director shall be a lawyer who is admitted to practice before the United States District Court for the District of Columbia and who has experience in representing employees in workplace discrimination cases. 
(3)CompensationThe Director shall be paid at an annual rate established by the Chief Administrative Officer. (4)RemovalThe Director may be removed by the Chief Administrative Officer only for cause. 
(e)Other personnelSubject to regulations of the Committee on House Administration and with the approval of the Chief Administrative Officer, the Director may appoint and fix the compensation of such additional personnel as the Director determines to be necessary to carry out the functions of the Office. (f)Nonpartisanship of positionsThe Director and the other personnel of the Office shall be appointed without regard to political affiliation and solely on the basis of fitness to perform the duties of the position. 
3.Functions of Office of House Employment Counsel 
(a)Functions describedThe Office of the House Employment Counsel established under the Office of the Clerk of the House of Representatives shall carry out all of the functions which the Office carried out as of the date of the enactment of this Act, including the following: (1)Providing legal assistance and representation to employing offices of the House with respect to proceedings under the Congressional Accountability Act of 1995 which are brought by covered employees of the House under such Act. 
(2)Providing employing offices of the House with confidential advice and counseling regarding compliance with employment laws. (3)Providing training to managers and employees regarding employment law compliance. 
(b)No effect on pending proceedingsNothing in this section may be construed to affect any proceeding to which the Office is a party that is pending on the date of the enactment of this Act, including any suit to which the Office is a party that is commenced prior to such date.  4.Requiring inclusion of certifications on payroll authorization forms of House of Representatives of no connection between payroll actions and awards and settlements under Congressional Accountability Act of 1995 (a)Requiring inclusion of certification on formsThe Chief Administrative Officer of the House of Representatives shall incorporate, as part of the Payroll Authorization Form used by an office of the House to register the appointment of an employee to the office or a salary adjustment or title change with respect to an employee of the office— 
(1)a certification to be made by the authorizing official of the office that the appointment, salary adjustment, or title change is not made to pay a settlement or award in connection with conduct prohibited under the Congressional Accountability Act of 1995; and (2)in the case of an office of a Member of the House, a certification by the Member that any amounts in the Members’ Representational Allowance for the office which may be used to carry out the appointment, salary adjustment, or title change are not being used to pay a settlement or award in connection with conduct prohibited under such Act. 
(b)Requiring certification as condition of processing payroll actionThe Chief Administrative Officer may not process any Payroll Authorization Form with respect to an office of the House if the Form does not include the certifications required with respect to that office under subsection (a). 5.Sexual harassment as violation of House Code of Official ConductClause 9 of rule XXIII of the Rules of the House of Representatives is amended by striking such individual, and inserting such individual, including by committing an act of sexual harassment against such individual,. 
6.Sexual relationships between House Members and employees and unwelcome sexual advances as violation of House Code of Official ConductRule XXIII of the Rules of the House of Representatives is amended— (1)by redesignating clause 18 as clause 19; and 
(2)by inserting after clause 17 the following new clause:  18. (a)A Member, Delegate, or Resident Commissioner may not engage in a sexual relationship with any employee of the House who works under the supervision of the Member, Delegate, or Resident Commissioner. This paragraph does not apply with respect to any relationship between two people who are married to each other. 
(b)A Member, Delegate, Resident Commissioner, officer, or employee of the House may not engage in unwelcome sexual advances or conduct towards another Member, Delegate, Resident Commissioner, officer, or employee of the House. (c)In this clause, the term employee includes an applicant for employment, a paid or unpaid intern (including an applicant for an internship), a detailee, and an individual participating in a fellowship program.. 
7.Effect of initiation of proceedings under Congressional Accountability Act of 1995 on authority of Office of Congressional Ethics to consider allegationsThe Office of Congressional Ethics may not initiate or continue any investigation of an allegation of a violation of law made applicable to employing offices of the House of Representatives under part A of title II of the Congressional Accountability Act of 1995, or make any recommendations regarding such an allegation, if a covered employee initiates proceedings with respect to the alleged violation under title IV of such Act.  Karen L. Haas,Clerk. 